                IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


JOSÉ L. FRANCE-BEY,                   )
                                      )
                Plaintiff,            )
                                      )
                v.                    )          1:17cv241
                                      )
KENNY HOLBROOK, et al.,               )
                                      )
                Defendants.           )


          MEMORANDUM OPINION, RECOMMENDATION, AND ORDER
                OF UNITED STATES MAGISTRATE JUDGE

     This case comes before the Court on the “Motion for Rule

56(f)” (Docket Entry 71) (the “Discovery Motion”)1 filed by José L.

France-Bey    (the    “Plaintiff”),       Plaintiff’s   motion   for

reconsideration (Docket Entry 79) (the “Reconsideration Motion”),

Plaintiff’s “Motion for Eighth Amendment Violation with Medical

Records from Hugh Chatham Memorial Hospital (Elkin, NC 28621)”

(Docket Entry 89) (at times, the “Eighth Amendment Motion”),

“Defendants’ Motion to Strike Plaintiff’s Rule 26(b)(1) Motion for

Release of Surveillance Video, Rule 56(f) Motion, Plaintiff’s First

Set of Interrogatories, and Request for Production of Documents”

(Docket Entry 81) (the “First Strike Motion”), “Defendants’ Motion

to Strike Plaintiff’s Motion for Eighth Amendment Violation with

Medical Records from Hugh Chatham Memorial Hospital” (Docket Entry

90) (the “Second Strike Motion”), the “Motion to Seal Memorandum of



     1 For legibility reasons, this Opinion omits all-cap font in
all quotations from the parties’ materials.
Defendants in Support of Summary Judgment” (Docket Entry 64) (the

“First Sealing Motion”) filed by Kenny Holbrook, Jason White,

Travis Bowman, and Brad Cook (collectively, the “Defendants”),

Defendants’ “Motion to Seal Reply to Plaintiff’s Response to

Defendants’    Motion        for     Summary    Judgment    and      Accompanying

Affidavits” (Docket Entry 85) (the “Second Sealing Motion”), and

the “Motion for Summary Judgment Pursuant to Fed. R. Civ. P. 56 of

Kenny Holbrook, Jason White, Travis Bowman, and Brad Cook” (Docket

Entry 61) (the “Summary Judgment Motion”).               For the reasons that

follow, the Court (1) will deny the First Motion to Strike, the

Second Motion to Strike (collectively, the “Motions to Strike”),

the    Discovery    Motion,    the    Reconsideration      Motion,    the   Eighth

Amendment Motion, the First Sealing Motion, and the Second Sealing

Motion, and (2) should grant the Summary Judgment Motion.

                                     BACKGROUND

       Plaintiff, a pro se litigant, initiated this action against

Defendants pursuant to 42 U.S.C. § 1983 for their alleged violation

of his fourth-amendment rights.          In particular, Plaintiff contends

that    Defendants    used    excessive       force   against   him    during    an

interaction    on    March    16,     2014.     (See   Docket     Entry     2   (the

“Complaint”) at 4, 5.)2        According to the Complaint:




     2 Citations herein to Docket Entry pages utilize the CM/ECF
footer’s pagination.

                                         2
       On March 16, 2014, Plaintiff “was parked at the gravel pit

awaiting [two women] to give them $10 for gas.”                       (Id. at 4.)      As

Plaintiff “wait[ed] for their arrival, Dobson Police Officer Mr.

Kenneth James Holbrook approached [Plaintiff and] asked what [he]

was doing out there.”                (Id.)       After speaking with Holbrook,

Plaintiff returned to his car, and, “[u]nkowingly, Mr. Holbrook

retrieved his flashlight [and likewise] approached” Plaintiff’s

car.      (Id.)        “Upon    noticing          a   bag,   Mr.   Holbrook      placed

[Plaintiff’s]        left    wrist     in     restraints      [and]     then    slammed

[Plaintiff]     to     the    ground.            He   then   placed     his    knee    in

[Plaintiff’s]     back       [and]    placed      [Plaintiff’s]    right       wrist   in

restraints behind [him].”             (Id.)       “Holbrook then called dispatch

for back-up,” and “Deput[ies] Jason White, Brad Cook[, and] Travis

Bowman arrived on the scene.”               (Id.)     “The officers started asking

[Plaintiff] questions [and he] refused to respond.”                      (Id.)    “This

is when the officers started choking [Plaintiff], placing their

fingers around [his] jaw, slamm[ing him] on the trunk of a car face

first[,] and started raising [his] restrained hands well beyond

[their] normal range of motion, punching [him] in [his] back [and]

ribs.”    (Id.)       These events caused Plaintiff to develop “acute

chronic back disorder,” “sciatic nerve damage, [a] pinched nerve,

bone spurs in [his] neck[, and] a possible bulging disc,” as well

as “extreme emotional distress,” all requiring medical attention.

(Id. at 4, 5.) “[W]hen the officials punched, choked, [and] kicked


                                             3
[Plaintiff], leaving [him] with minor bruises, swelling of face

throat [and] loose/chipped teeth[, and] severe injuries,” they

acted with “excessive force” in violation of the United States

Constitution.    (Id. at 5.)

       Defendants moved to dismiss the Complaint on statute of

limitations grounds.         (See Docket Entry 16 at 4, 5.)                The Court

(per United States District Judge Loretta C. Biggs) denied that

motion   (see   Docket      Entry    40     at    1)   and    thereafter   (per    the

undersigned) issued a Scheduling Order for this action (see Text

Order dated Oct. 19, 2017).            The Scheduling Order established a

discovery deadline of April 20, 2018, and specified a deadline of

December 20, 2017, for seeking leave to amend the pleadings.                      (See

id.)     On   April   12,    2018,    Plaintiff        submitted    a   request    for

“subpoenas to file with the Surry County Sheriff’s Dept. and the

Dobson Police Dept.” for, inter alia, “[v]ideo surveillance cameras

of   cruisers   involved     in     [the]       incident     on March   16,   2014[,]

involving [Defendants].” (Docket Entry 53 at 1.) The Court denied

that motion, explaining that

       Plaintiff waited until only eight days remained in the
       (six-month) discovery period to request issuance of these
       subpoenas. By that late date, little chance existed that
       issuance and service of the subpoenas could occur before
       the close of discovery and, under no circumstances, could
       the   subpoenas   simultaneously   have   permitted   the
       non-parties a reasonable time to respond and have
       required a response by the close of discovery.

(Docket Entry 56 (the “Order”) at 2.)                  The Court similarly denied

Defendants’ motion to unseal certain medical records produced “in

                                            4
response to a subpoena served by Defendants on [a] non-party on or

after April 20, 2018 (the date of the subpoena’s issuance)” (Docket

Entry 58 at 1), on the grounds that “Defendants did not make

adequate provisions for production of these medical records within

the discovery period” (id. at 2).

      Defendants subsequently moved for summary judgment.         (See

Docket Entry 61.)      In conjunction with their Summary Judgment

Motion, Defendants filed their First Sealing Motion, asking “for an

order to seal the unredacted Memorandum of Law in Support of

Defendants’ [Summary Judgment] Motion” as well as “Exhibit D to its

[Summary Judgment] Motion.”      (Docket Entry 64 at 1.)     Plaintiff

filed various responses in opposition to the Summary Judgment

Motion (see, e.g., Docket Entries 72-78), as well as the Discovery

Motion (Docket Entry 71) and Reconsideration Motion (Docket Entry

79). In response, Defendants filed, inter alia, their First Strike

Motion (Docket Entry 81) and their Second Sealing Motion (Docket

Entry 85), which seeks “an order to seal the unredacted Reply to

Plaintiff’s Response to Defendants’ Motion for Summary Judgment

[(the “Reply”)] and Accompanying Affidavits, Exhibit A to its

Reply, Exhibit B to its Reply, and Exhibit C to its Reply” (id. at

1).     Thereafter, Plaintiff filed his Eighth Amendment Motion

(Docket Entry 89), and Defendants filed their Second Strike Motion,

which   seeks   to   strike   Plaintiff’s   Eighth   Amendment   Motion

(see Docket Entry 90 at 1).


                                   5
                                 DISCUSSION

     I. Motions to Strike

     As an initial matter, Defendants move to strike certain of

Plaintiff’s motions. In particular, the First Strike Motion seeks,

“pursuant to Rule 12(f)(2) of the Federal Rules of Civil Procedure”

(the “Rules”)    (Docket    Entry 81     at   1), to   strike Plaintiff’s

Discovery    Motion and    its   attachments,    as well   as   an   earlier

iteration of Plaintiff’s Reconsideration Motion (compare Docket

Entry 70, with Docket Entry 79).         (See Docket Entry 81 at 1.)       In

addition, the Second Strike Motion asks the Court, also pursuant to

Rule 12(f)(2), to strike Plaintiff’s Eighth Amendment Motion. (See

Docket Entry 90 at 1.)

     Rule 12(f) authorizes the Court to “strike from a pleading an

insufficient defense or any redundant, immaterial, impertinent, or

scandalous matter.”    Fed. R. Civ. P. 12(f) (emphasis added).           Rule

7(a) identifies which documents qualify as pleadings in federal

cases.   JHRG LLC v. StormWatch, Inc., No. 1:09cv919, 2011 WL

3111971, at *5 (M.D.N.C. July 26, 2011); see also General Tire &

Rubber Co. v. Watkins, 331 F.2d 192, 195–96 (4th Cir. 1964)

(analyzing   whether   filing    constituted    “a   pleading   within    the

meaning of [the] Rule[s]” by reference to Rule 7(a), which “defines

pleadings”).     Under Rule 7(a), the complaint; any third-party

complaint; answers to (1) such complaints, (2) any crossclaims, and

(3) any counterclaims; and, “if the [C]ourt orders one, a reply to


                                     6
an answer,” constitute the pleadings.              Fed. R. Civ. P. 7(a).       This

definition    does    not    include     motions       (or   discovery   requests).

Accordingly, the Court will deny the Motions to Strike.

       II. Discovery Motion

       Next, the Discovery Motion seeks (1) the Court’s “assistance

in locating two (2) witnesses” so that Plaintiff may obtain their

“declarations,” as well as (2) “any other just order(s).”                   (Docket

Entry 71 at 1.)         Plaintiff filed the Discovery Motion after

discovery closed.       (Compare id. (bearing date of June 3, 2018),

with   Text   Order   dated      Oct.    19,    2017    (establishing     discovery

deadline of April 20, 2018).)                  As such, the Discovery Motion

necessarily    seeks,       in   part,   a     “just    order[]”   extending    the

discovery deadline.         (Docket Entry 71 at 1.)            Under this Court’s

Local Rules, however,

       [m]otions seeking an extension of the discovery period
       . . . must be made or presented prior to the expiration
       of the time within which discovery is required to be
       completed. They must set forth good cause justifying the
       additional time and will be granted or approved only upon
       a showing that the parties have diligently pursued
       discovery.

M.D.N.C. LR 26.1(d).

       The Discovery Motion fails to satisfy these requirements.

More specifically, the Discovery Motion not only qualifies as

untimely, but also fails to either “set forth good cause justifying

the additional time” or “show[] that [Plaintiff] ha[s] diligently




                                          7
pursued discovery,” id.      (See Docket Entry 71.)      Under these

circumstances, the Court will deny the Discovery Motion.

     III. Reconsideration Motion

     Plaintiff additionally seeks “reconsideration” of the Court’s

Order regarding “video surveillance from the cruisers involved in

the” altercation between Plaintiff and Defendants on March 16,

2014.   (Docket Entry 79 at 2.)3   An order that resolves “fewer than

all the claims or the rights and liabilities of fewer than all the

parties . . . may be revised at any time before the entry of a

[final] judgment.”   Fed. R. Civ. P. 54(b).   The power to reconsider

such orders “is committed to the discretion of the district court.”

American Canoe Ass’n v. Murphy Farms, Inc., 326 F.3d 505, 515 (4th

Cir. 2003).   Furthermore, although the Rules “do not set out any

standard for reconsideration of interlocutory orders,” federal

courts generally “adhere[] to a fairly narrow set of grounds on

which to reconsider their interlocutory orders.”    Akeva, L.L.C. v.

Adidas Am., Inc., 385 F. Supp. 2d 559, 565 (M.D.N.C. 2005).     More

specifically, “[c]ourts will reconsider an interlocutory order in

the following situations: (1) there has been an intervening change

in controlling law; (2) there is additional evidence that was not




     3 In an apparent typographical error, the Reconsideration
Motion technically requests an “order releasing video surveillance
from the cruisers involved in the day/night of the incident March
16, 2018 [sic] A.D.” (Id.)

                                   8
previously available; or (3) the prior decision was based on clear

error or would work manifest injustice.”         Id. at 566.

     The Reconsideration Motion identifies no change in law or

previously   unavailable     evidence.     Instead,     it   maintains   that

“[t]his evidence production or non-production weighs heavily upon

[D]efendants[’] unlawfulness of their duties unbecoming of an

officer.”    (Docket Entry 79 at 2.)           This contention fails to

justify   Rule   54(b)   relief.    First,     the    proposed    evidence’s

potential significance does not excuse Plaintiff’s failure to

timely request this material during the discovery period.                See

M.D.N.C. LR. 26.1(c) (“The requirement that discovery be completed

within a specified time means that adequate provisions must be made

for interrogatories and requests for admission to be answered, for

documents to be produced, and for depositions to be held within the

discovery period.”).     Second, Defendants aver that “[t]here is no

dash cam or body cam video footage of the incident.” (Docket Entry

61-1, ¶ 37; accord Docket Entry 61-3, ¶ 20 (“There is no dash cam

or body cam video footage of the arrest.”).)            Thus, reconsidering

the Order would produce no benefit for Plaintiff.                Under these

circumstances, the Court will exercise its discretion to deny the

Reconsideration Motion.

     IV. Eighth Amendment Motion

     Finally,    Plaintiff    pursues    his   Eighth    Amendment   Motion;

however, the nature of this motion remains unclear.                Plaintiff


                                    9
begins the Eighth Amendment Motion by reciting various legal

principles, including regarding the “Eighth Amendment” (Docket

Entry 89 at 1-3), before stating:

          Plaintiff did comply with initial officers [sic]
     request; however, once on the ground [and] placed in
     restraints [P]laintiff had a constitutional right not to
     engage in verbal and/or physical compliance. Plaintiff
     assumed he was being placed under arrest once restraints
     placed on his wrists behind his back. Plaintiff also
     assumed he was going to be placed in the back of the
     cruiser; however, this never occurred by any of the
     [D]efendants.

                           Conclusion

          Wherefore, the Plaintiff respectfully request that
     the Court grant the Plaintiffs [sic] Motion for Eighth
     Amendment Violation along with relief as previously
     requested, injunctive relief so such never happens again,
     and any further relief the Court deems just and proper.

(Id. at 3 (underlining and indentation in original).)      Thereafter,

in his reply in support of the Eighth Amendment Motion, Plaintiff

“respectfully request[s] that the Court grant [his] Motion for

Eighth Amendment violation with Medical Records from Hugh Chatham

Memorial Hospital because Attorneys for Defendants have previously

stated records didn’t show injuries conclusive of the night of the

injuries; however, records prove (show) otherwise.”      (Docket Entry

92 at 7.)

     In light of this reply, Plaintiff’s Eighth Amendment Motion

apparently   opposes   Defendants’    Summary Judgment   Motion, which

relies, in part, on the argument that “Plaintiff did not suffer

serious injury as a result of any actions by the Defendants”


                                     10
(Docket Entry 62 at 11).    This Court’s Local Rules permit a party

opposing a motion for summary judgment to “file a response” within

“30 days.”   M.D.N.C. LR 7.3(f) (emphasis added).        The Local Rules

further authorize the filing, within seven days, of a “surreply

memorandum” solely to address “an evidentiary objection . . .

raised by the moving party in its reply.”        M.D.N.C. LR 7.6.    Here,

Plaintiff filed multiple responses to the Summary Judgment Motion

(see, e.g., Docket Entries 72-78, 88), and waited for nearly three

weeks after Defendants filed their Reply (and more than fifty days

after they filed the Summary Judgment Motion) to submit the Eighth

Amendment Motion (compare Docket Entry 89 at 3 (bearing signature

date of July 10, 2018), with Docket Entry 83 at 5 (bearing filing

date of June 21, 2018), and Docket Entry 61 at 1 (bearing filing

date of May 18, 2018)). Accordingly, to the extent that the Eighth

Amendment Motion constitutes an attempt to further oppose the

Summary Judgment Motion, the Court will deny it for failure to

comply with this Court’s Local Rules.           See M.D.N.C. LR 83.4(a)

(authorizing the Court to “make such orders as are just under the

circumstances”   when “a   party   fails   to   comply   with   a   [L]ocal

[R]ule,” including “an order refusing to allow the failing party to

. . . oppose designated . . . defenses, or prohibiting the party

from introducing designated matters in evidence”).

     Alternatively, to the extent that Plaintiff seeks to amend his

Complaint via the Eighth Amendment Motion, that effort fails as


                                   11
well.    The Scheduling Order established December 20, 2017, as the

deadline    for   “fil[ing]     any   motion   seeking    leave    to     amend

pleadings.” (Text Order dated Oct. 19, 2017.) Plaintiff submitted

the Eighth Amendment Motion on July 10, 2018. (See Docket Entry 89

at 3.)    Because Plaintiff filed his Eighth Amendment Motion after

the Scheduling Order’s deadline for motions to amend, he must

establish “excusable neglect” to receive relief.          See Fed. R. Civ.

P. 6(b) (“When an act may or must be done within a specified time,

the court may, for good cause, extend the time[] . . . on motion

made after the time has expired if the party failed to act because

of excusable neglect.”).          “‘Excusable neglect’ is not easily

demonstrated, nor was it intended to be,” Thompson v. E.I. DuPont

de Nemours & Co., 76 F.3d 530, 534 (4th Cir. 1996), and the Eighth

Amendment Motion provides no grounds for finding excusable neglect

here (see Docket Entry 89 at 1-3).

     Moreover, even if the Court overlooked the Eighth Amendment

Motion’s untimely nature, it would still fall short.                    Because

Defendants oppose the Eighth Amendment Motion (see Docket Entry 90

at 1), Plaintiff “may amend [his] pleading only with . . . the

[C]ourt’s leave.”        Fed. R. Civ. P. 15(a)(2).         In considering

whether to grant such leave, the Court must consider whether “the

amendment would be futile.” Edwards v. City of Goldsboro, 178 F.3d

231, 242 (4th Cir. 1999) (internal quotation marks omitted). Here,

Plaintiff    complains     of   Defendants’     actions    prior    to     his


                                      12
incarceration.   (See generally Docket Entry 2.)    The United States

Supreme Court has held that “all claims that law enforcement

officers have used excessive force — deadly or not — in the course

of an arrest, investigatory stop, or other ‘seizure’ of a free

citizen should be analyzed under the Fourth Amendment and its

‘reasonableness’ standard.”    Graham v. Connor, 490 U.S. 386, 395

(1989) (emphasis in original).    Accordingly, any attempt to add a

claim under the Eighth Amendment in the context of this case

qualifies as futile.    Therefore, to the extent that the Eighth

Amendment Motion constitutes a motion for leave to amend the

Complaint, it fails for futility.

     Under the circumstances, the Court will deny Plaintiff’s

Eighth Amendment Motion.4

     V. Summary Judgment Motion

     A.   Relevant Standards

     Having disposed of the preliminary motions, the analysis now

turns to Defendants’ Summary Judgment Motion.      “The [C]ourt shall



     4 For the reasons stated in Deberry v. Davis, No. 1:08cv582,
2010 WL 1610430, at *7 n.8 (M.D.N.C. Apr. 19, 2010), the
undersigned Magistrate Judge will enter an order, rather than a
recommendation, as to the Eighth Amendment Motion, including as to
any request to amend Plaintiff’s pleadings. See also Everett v.
Prison Health Servs., 412 F. App’x 604, 605 & n.2 (4th Cir. 2011)
(explaining that, where the plaintiff “moved for leave to amend her
complaint,” “the magistrate judge denied [that] motion,” and the
plaintiff “timely objected,” the district court “could not modify
or set aside any portion of the magistrate judge’s order unless the
magistrate judge’s decision was ‘clearly erroneous or contrary to
law’” (citing 28 U.S.C. § 636(b)(1)(A) and Fed. R. Civ. P. 72(a))).

                                  13
grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law.”          Fed. R. Civ. P. 56(a).          A genuine

dispute of material fact exists “if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).                   The

movant bears    the   burden of       establishing     the   absence    of   such

dispute.    Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).                In

analyzing   a   summary    judgment    motion,   the    Court     “tak[es]    the

evidence and all reasonable inferences drawn therefrom in the light

most favorable to the nonmoving party.” Henry v. Purnell, 652 F.3d

524, 531 (4th Cir. 2011) (en banc).         In other words, the nonmoving

“party is entitled ‘to have the credibility of his evidence as

forecast assumed, his version of all that is in dispute accepted,

[and] all internal conflicts in it resolved favorably to him.’”

Miller v. Leathers, 913 F.2d 1085, 1087 (4th Cir. 1990) (en banc)

(brackets in original) (quoting Charbonnages de France v. Smith,

597 F.2d 406, 414 (4th Cir. 1979)).          If, applying this standard,

the Court “find[s] that a reasonable jury could return a verdict

for [the nonmoving party], then a genuine factual dispute exists

and   summary   judgment    is   improper.”       Evans      v.   Technologies

Applications & Serv. Co., 80 F.3d 954, 959 (4th Cir. 1996).

      However, “[o]nly disputes over facts that might affect the

outcome of the suit under the governing law will properly preclude


                                       14
the entry of summary judgment.”            Anderson, 477 U.S. at 248.

Moreover,     “the   non-moving   party    may   not     rely   on   beliefs,

conjecture, speculation, or conclusory allegations to defeat a

motion for summary judgment.”        Lewis v. Eagleton, 4:08-cv-2800,

2010 WL 755636, at *5 (D.S.C. Feb. 26, 2010) (citing Baber v.

Hospital Corp. of Am., 977 F.2d 872, 874-75 (4th Cir. 1992)),

aff’d, 404 F. App’x 740 (4th Cir. 2010); see also Pronin v.

Johnson, 628 F. App’x 160, 161 (4th Cir. 2015) (explaining that

“[m]ere conclusory allegations and bare denials” or the nonmoving

party’s “self-serving allegations unsupported by any corroborating

evidence”   cannot    defeat   summary    judgment).      Finally,    factual

allegations in a complaint or court filing constitute evidence for

summary judgment purposes only if sworn or otherwise made under

penalty of perjury.     See Reeves v. Hubbard, No. 1:08cv721, 2011 WL

4499099, at *5 n.14 (M.D.N.C. Sept. 27, 2011), recommendation

adopted, slip op. (M.D.N.C. Nov. 21, 2011).

     Defendants seek summary judgment, in part, on the basis of

qualified immunity. (See Docket Entry 62 at 13-15.) “The doctrine

of qualified immunity protects government officials from liability

for civil damages insofar as their conduct does not violate clearly

established     statutory   or    constitutional       rights   of   which   a

reasonable person would have known.” Pearson v. Callahan, 555 U.S.




                                     15
223,   231   (2009)   (internal   quotation   marks   omitted).5   “The

protection extends to all but the plainly incompetent or those who

knowingly violate the law.”       Raub v. Campbell, 785 F.3d 876, 881

(4th Cir. 2015) (internal quotation marks omitted).          Under this

doctrine, “[o]fficials are not liable for bad guesses in gray

areas; they are liable for transgressing bright lines.”             Id.

(internal quotation marks omitted) (brackets in original).

       In evaluating qualified immunity, courts consider “(1) whether

the plaintiff has established the violation of a constitutional

right, and (2) whether that right was clearly established at the



     5    In addition to monetary damages, the Complaint also
requests declaratory and injunctive relief. (See Docket Entry 2 at
6 (“Affiant seeks declaration that the acts [and] omissions
described herein violate his rights under the Constitution [and]
laws of the United States, [and] preliminary [and] permanent
injunction ordering agencies and/or defendants involved to cease
their physical violence/threats toward affiant . . . .”).)
However, “[t]o obtain prospective relief, such as a declaratory
judgment or an injunction, a plaintiff must show, inter alia, ‘a
sufficient likelihood that he . . . will again be wronged in a
similar way.’” Marcavage v. City of New York, 689 F.3d 98, 103 (2d
Cir. 2012) (emphasis in original) (quoting City of Los Angeles v.
Lyons, 461 U.S. 95, 111 (1983)). Moreover, “[i]n establishing a
certainly impending future injury, a plaintiff cannot rely solely
on past injuries; rather, the plaintiff must establish how he or
she will be injured prospectively and that the injury would be
prevented by the equitable relief sought.” Id. (citing Whitmore v.
Arkansas, 495 U.S. 149, 158–59 (1990), Lyons, 461 U.S. at 102–03,
and O’Shea v. Littleton, 414 U.S. 488, 495–96 (1974)).         The
Complaint pertains solely to events occurring on March 16, 2014,
with no factual allegations to support a conclusion that, after
that   date,   Defendants   continued  to  engage   in   “physical
violence/threats toward [Plaintiff]” (Docket Entry 2 at 6).
(See id. at 4, 5.) As such, Plaintiff cannot obtain injunctive or
declaratory relief in this action, rendering monetary damages the
only potential relief Plaintiff could obtain against Defendants.

                                    16
time of the alleged violation.”              Id.   The Court may address these

prongs in       whatever    order    “will      best    facilitate     the     fair and

efficient disposition of [this] case.”                 Pearson, 555 U.S. at 242.

Here, consideration of the latter prong first appears appropriate.

See id. at 237 (recognizing propriety of initial consideration of

the    latter    prong     in     “cases   in    which       it   is   plain    that   a

constitutional right is not clearly established but far from

obvious whether in fact there is such a right”).

       A right qualifies as “clearly established . . . [if] it would

be clear to a reasonable officer that his conduct was unlawful in

the situation he confronted.”              Saucier v. Katz, 533 U.S. 194, 202

(2001), overruled in part on other grounds, Pearson, 555 U.S. at

227.    In other words, “[t]he unlawfulness of the action must be

apparent when assessed from the perspective of an objectively

reasonable official charged with knowledge of established law.”

Lopez v. Robinson, 914 F.2d 486, 489 (4th Cir. 1990).                    “This is not

to say that an official action is protected by qualified immunity

unless the       very    action    in   question       has   previously      been   held

unlawful, but it is to say that in the light of pre-existing law

the unlawfulness must be apparent.”                Anderson v. Creighton, 483

U.S. 635, 640 (1987) (citation omitted).

       In ascertaining whether a right had become clearly established

at the time of the challenged conduct, courts within this circuit

generally “need not look beyond the decisions of the Supreme Court,


                                           17
th[e Fourth Circuit C]ourt of [A]ppeals, and the highest court of

the state in which the case arose.”              Edwards, 178 F.3d at 251

(internal quotation marks omitted).             However, in the absence of

controlling precedent, a right may qualify as clearly established

(1)    if   it    appears    “manifestly    included    within   more    general

applications of the core constitutional principles invoked” or (2)

based on “a consensus of cases of persuasive authority from other

jurisdictions.”         Booker v. South Carolina Dep’t of Corr., 855 F.3d

533, 538-39 (4th Cir. 2017) (emphasis and internal quotation marks

omitted).        Conversely, in the absence of controlling authority,

decisions        from    other   jurisdictions    that     decline      to   find

constitutional violations in similar circumstances can justify

application of qualified immunity.            See Pearson, 555 U.S. at 244-

45; see also Booker, 855 F.3d at 539.

       Plaintiff alleges that Defendants used excessive force against

him in the course of an investigatory encounter on March 16, 2014.

(See Docket Entry 2 at 4, 5.)               “[C]laims that law enforcement

officers have used excessive force . . . in the course of an

arrest, investigatory stop, or other ‘seizure’ of a free citizen

should be analyzed under the Fourth Amendment,” Graham, 490 U.S. at

395,   which      protects   individuals     “against    unreasonable    .   .   .

seizures” of their “person[],” U.S. CONST. amend. IV.                    As the

Supreme Court has explained:

            Determining whether the force used to effect a
       particular seizure is “reasonable” under the Fourth

                                       18
      Amendment requires a careful balancing of the nature and
      quality of the intrusion on the individual’s Fourth
      Amendment    interests    against    the   countervailing
      governmental interests at stake. Our Fourth Amendment
      jurisprudence has long recognized that the right to make
      an arrest or investigatory stop necessarily carries with
      it the right to use some degree of physical coercion or
      threat thereof to effect it.        Because the test of
      reasonableness under the Fourth Amendment is not capable
      of precise definition or mechanical application, however,
      its proper application requires careful attention to the
      facts and circumstances of each particular case,
      including the severity of the crime at issue, whether the
      suspect poses an immediate threat to the safety of the
      officers or others, and whether he is actively resisting
      arrest or attempting to evade arrest by flight.

Graham, 490 U.S. at 396 (brackets, citations, and certain internal

quotation marks omitted).

      Moreover, “[t]he ‘reasonableness’ of a particular use of force

must be judged from the perspective of a reasonable officer on the

scene, rather than with the 20/20 vision of hindsight.”     Id.   In

evaluating the reasonableness of a use of force, the Court must

also “allow[] for the fact that police officers are often forced to

make split-second judgments — in circumstances that are tense,

uncertain, and rapidly evolving — about the amount of force that is

necessary in a particular situation,” id. at 397.   See id. at 396-

97.   Nevertheless, “the ‘reasonableness’ inquiry in an excessive

force case is an objective one:        the question is whether the

officers’ actions are ‘objectively reasonable’ in light of the

facts and circumstances confronting them, without regard to their

underlying intent or motivation.”     Id. at 397.



                                 19
     B.   Relevant Facts

     As   relevant    to   this    inquiry,     the   record6   reflects   the

following:

     On the night of March 16, 2014, Holbrook, an officer with the

Surry County Sheriff’s Office, “was assisting [the] Dobson Police

Department by filling in for a police officer” on patrol.             (Docket

Entry 61-1, ¶ 3.)    “As part of [his] patrol, [Holbrook] was driving

a marked Dobson Police patrol vehicle through the area where

Plaintiff    was    parked.        [Holbrook]    routinely      check[s]   the

convenience stores in this area while they are open as there was a

robbery, shooting, and murder [t]here a few years prior to this

incident.”    (Id., ¶ 4.)         “Plaintiff was parked in a very back

corner parking space of the Kangaroo Express convenience store


     6 Plaintiff submitted multiple purported “affidavits” (see,
e.g., Docket Entries 75, 76) and other memoranda in opposition to
the Summary Judgment Motion (see, e.g., Docket Entries 74, 88, 94,
95). “[A]n affidavit, by definition, is a statement reduced to
writing and the truth of which is sworn to before someone who is
authorized to administer an oath.” Elder–Keep v. Aksamit, 460 F.3d
979, 984 (8th Cir. 2006) (emphasis in original) (internal quotation
marks omitted). Plaintiff’s affidavits, memoranda, and Complaint
lack any indication that he swore to their truth before someone
authorized to administer oaths. (See generally Docket Entries 2,
73-78, 94, 95.) Nor did Plaintiff attest to the contents of these
documents “as true under penalty of perjury,” as permitted under 28
U.S.C. § 1746, see Nissho–Iwai Am. Corp. v. Kline, 845 F.2d 1300,
1306 (5th Cir. 1988) (explaining that Section 1746 “permits unsworn
declarations to substitute for an affiant’s oath if the statement
contained therein is made ‘under penalty of perjury’ and verified
as ‘true and correct’”). (See generally Docket Entries 2, 73-78,
94, 95.)     Accordingly, Plaintiff’s unsworn documents do not
constitute evidence for summary judgment purposes.       See In re
French, 499 F.3d 345, 358 (4th Cir. 2007) (Whitney, J.,
concurring); Reeves, 2011 WL 4499099, at *5 n.14.

                                      20
parking lot.”     (Id., ¶ 5.)      Holbrook “went across the road to check

on some [closed] businesses” (id., ¶ 6), and, when he returned,

“Plaintiff’s vehicle was still in the same parking space” (id.,

¶ 7). Holbrook “watched Plaintiff from [Holbrook’s] vehicle” (id.)

and when, “[a]fter about ten minutes, Plaintiff started his vehicle

and went west on Zephyr Road toward Elkin” (id., ¶ 8), Holbrook

“headed in the same direction as Plaintiff” (id., ¶ 9).                           “As

[Holbrook] was turning around in a gravel lot located at Interstate

77 and Zephyr Road, [he] spotted Plaintiff’s vehicle backed into a

parking space next to an unoccupied vehicle.”                 (Id., ¶ 10.)

      Holbrook “stopped [his] patrol car near where Plaintiff was

parked, got out of [his] car and approached Plaintiff.”                         (Id.,

¶ 11.)    Holbrook “asked what [Plaintiff] was doing and if he had

any identification.         Plaintiff told [Holbrook] he was meeting

someone that needed gas and that he did not have a license or any

other    form    of    identification”         (id.,   ¶   12),    but   “Plaintiff

identified himself as Jose France” (id., ¶ 13).                     “[A]s a safety

precaution to make sure [Holbrook] could see Plaintiff’s hands” and

to aid in Plaintiff’s search for identification, Holbrook shone his

flashlight into Plaintiff’s car.               (Id., ¶ 14.)       “When [he] shined

the   light     into   Plaintiff’s    vehicle,         [Holbrook]     saw   a   white

substance in a bag or some type of wrapping on the center console

in plain sight,” which, based on Holbrook’s experience with drug-

related   crimes,      “appeared     to   be     cocaine    or    methamphetamine.


                                          21
[Holbrook] asked Plaintiff what the substance was.”   (Id., ¶ 15.)

“[A]s soon as [Holbrook] asked Plaintiff what the substance was,

[Plaintiff] grabbed it in his right hand and shoved his hand

underneath his seat between the center console and the seat.”

(Id., ¶ 16.)

          Knowing that people sometimes keep weapons between
     their seat and center console, [Holbrook] was afraid
     Plaintiff might have a weapon, especially considering
     this area was an area where violent crimes including
     gun-related crimes had occurred in the past. [Holbrook]
     could not see the location where Plaintiff shoved his
     hand, and therefore could not confirm whether or not
     Plaintiff had a weapon. Plaintiff was moving his hand in
     such a way that [Holbrook] feared he was looking for a
     weapon between or under the seat.

          At that point,[7 Holbrook] opened Plaintiff’s driver
     side door, grabbed Plaintiff’s left arm and removed him
     from his vehicle. Plaintiff went directly to the ground
     and his right hand went towards his face.       Plaintiff
     attempted to hit and kick [Holbrook] as [Holbrook] pulled
     him out of the car and continued to struggle even once
     handcuffs were placed on him.          [Holbrook] placed
     Plaintiff in handcuffs and requested backup from
     [Holbrook’s] portable radio on [his] person. [Holbrook]
     called for backup because [he] had concerns as to whether
     [he] could maintain control of [Plaintiff] due to his
     resistance without other officers, even with his
     handcuffs in place, as he continued to attempt to kick
     [Holbrook].

          [Holbrook] asked Plaintiff what he did with the
     drugs but he did not respond.




     7    Although not mentioned in Holbrook’s affidavit, his
incident reports regarding this event, and the factual basis
supporting Plaintiff’s subsequent guilty plea, state that Holbrook
instructed Plaintiff to show Holbrook his hands while Holbrook
opened the car door and removed Plaintiff from the vehicle.
(Docket Entry 61-1 at 9, 15; Docket Entry 61-4 at 77.)

                                22
          Shortly thereafter, Officer Jason White arrived on
     scene.   [Holbrook] asked Officer White to assist with
     securing Plaintiff and watch Plaintiff while [Holbrook]
     returned to [Plaintiff’s] vehicle to search for the drugs
     in the area between the center console and the driver’s
     seat. [Holbrook] advised Officer White that Plaintiff
     may have put the drugs in his mouth.

(Id., ¶¶ 17-20 (paragraph numbers omitted).)

     Based    on   prior   encounters,   White   “immediately recognized

Plaintiff.”    (Docket Entry 61-3, ¶ 5.)8        While Holbrook searched

Plaintiff’s vehicle (see Docket Entry 61-1, ¶ 21), “Plaintiff began

to talk loudly,” and White “noticed that Plaintiff was mumbling and

appeared to have something in his mouth.         [White] asked Plaintiff

to open his mouth and he complied, revealing a large amount of

white substance lodged to the left side of his mouth between his

gums and teeth.”       (Docket Entry 61-3, ¶ 8.)         “The substance

appeared to be cocaine.”      (Id., ¶ 9.)

          [White] told Officer Holbrook that [White] had
     located the contraband in Plaintiff’s mouth.     Officer
     Holbrook and [White] walked Plaintiff to the back of
     [White’s] patrol vehicle and told him to spit the
     substance out. Plaintiff began to bend at his waist and
     twist his body in an attempt to kick [White] and Officer
     Holbrook. To prevent Plaintiff from doing so, [White]
     performed a quick closed hand strike to [Plaintiff’s]
     back to place him back against the patrol car.


     8    Bowman likewise recognized Plaintiff from previous
encounters during Plaintiff’s incarceration at the Surry County
Jail, where Bowman previously worked. (Docket Entry 61-5, ¶¶ 12,
14.) “On multiple occasions, Plaintiff had attempted to actively
resist arrest or pull away from [Bowman] while in custody.” (Id.,
¶ 13.) Thus, “[w]hen [Bowman] heard Plaintiff’s name on the radio,
[he] knew [his] fellow officers would need backup based on [his]
prior experiences with Plaintiff, so [he] went to assist them.”
(Id., ¶ 14.)

                                    23
           Officer Holbrook and [White] asked Plaintiff several
      times to spit out the contraband.        He continued to
      refuse. The amount of substance in his mouth based on
      [White’s] experience with overdoses in [White’s]
      profession would be enough to cause serious injury to
      Plaintiff so [Holbrook and White] applied pressure to the
      side of Plaintiff’s jaw using the mandibular angle in an
      attempt to remove the drugs from his mouth. The pressure
      point appeared to have no impact.

(Id., ¶¶ 10, 11 (paragraph numbers omitted); see also Docket Entry

61-1, ¶¶ 21-25 (explaining, inter alia, that, while “Plaintiff was

still struggling with” Holbrook and White “in [an] attempt to kick

or   hit   [them]   with   his   head,”   Holbrook   “attempted   to   open

Plaintiff’s mouth by pushing on his chin”).)

      Additional officers, including Cook and Bowman, arrived on the

scene, and “Officer Cook and Officer Bowman relieved Officer

Holbrook and [White] from holding Plaintiff.”         (Docket Entry 61-3,

¶ 12.) “Plaintiff still had his teeth clinched and was refusing to

remove the substance from inside his mouth.”         (Id., ¶ 13.)      White

and Holbrook “attempted to open Plaintiff’s mouth by pulling his

chin down while simultaneously pulling on his upper jaw.          [White]

was able to see the large amount of contraband still between

Plaintiff’s jaw and teeth.”       (Id.)

           Plaintiff began to push away from the patrol car
      using his body and was trying to kick back at Officer
      Bowman and Officer Cook.   To protect [Officer White],
      Officer Cooke [sic] and Officer Bowman from injury and
      harm, Officer Bowman performed a closed hand strike to
      Plaintiff’s back to get him against the patrol car and
      regain control.

(Id., ¶ 14.)


                                     24
      “At this time, [White] noticed what appeared to be white

granular particles scattered across the trunk of [his] patrol car

and rear window.”          (Id., ¶ 15.)       “As Officer Bowman and Officer

Cook continued to try to get the drugs out of Plaintiff’s mouth,

Officer     White   and    [Officer    Holbrook]       collected   the   granulars

Plaintiff had spit out on Officer White’s vehicle.                  [They] field

tested    the   granulars       and   they    tested   positive    for   cocaine.”

(Docket Entry 61-1, ¶ 27.)            White “again asked Plaintiff to spit

out the cocaine, but he refused.             [White] explained to him that if

he were to swallow that much cocaine, it could kill him or get

lodged in his throat. Plaintiff still refused.” (Docket Entry 61-

3, ¶ 16.)    “Plaintiff began coughing and acting like he was choking

or about the throw up.           [White] asked Plaintiff to open his mouth

and he complied.          [White] could see that the cocaine was gone.

[Plaintiff] still had a trace amount on his teeth, jaw, and in the

comer of his lips.”             (Id., ¶ 17.)     “The entire struggle lasted

approximately 4 to 5 minutes.”           (Docket Entry 61-1, ¶ 28.)

      Thereafter, “Plaintiff stated that he was having trouble

breathing so” White called for the Emergency Medical Services

(“EMS”). (Docket Entry 61-3, ¶ 18.)             “Surry County EMS arrived and

hooked Plaintiff up to an EKG heart rate monitor.                  His heart rate

was   really    high      and    climbing.      Plaintiff    was    uncuffed   and

transported to Hugh Chatham Hospital. [The officers] were notified

that Plaintiff’s blood tested positive for cocaine.” (Id.) “After


                                         25
EMS left the scene, [White] noticed that the paint on the trunk lid

of [his] patrol car and [his] rear tail light were damaged during

the struggle.”       (Id., ¶ 19.)       Also after EMS transported Plaintiff

from the scene, Holbrook obtained warrants for Plaintiff’s arrest

and Plaintiff “was subsequently arrested.”                           (Docket Entry 61-1,

¶ 32.) The charges against Plaintiff included felony possession of

cocaine (id. at 24), felony maintaining a vehicle dwelling or place

for controlled substance (id. at 25), and misdemeanor resisting a

public     officer    (id.      at   26).        In    addition,       “[t]he    granulars

collected from the deck lid of Officer White’s vehicle were sent to

the   State   Bureau       of   Investigation          lab     for    testing.     It   was

confirmed that the substance was cocaine.” (Id., ¶ 34.) Plaintiff

subsequently pleaded guilty to the controlled substance felonies.

(See Docket Entry 61-4 at 69-72, 80.)

      C.    Analysis

      On such record, the Graham factors weigh in Defendants’ favor.

As to the first factor, the “severity of the suspected crime, at

the time [Holbrook] grabbed [Plaintiff’s] arm” to pull him from the

car, he “had reason to suspect that [Plaintiff] may be guilty of

[possessing a controlled substance],” Smith v. Ray, 781 F.3d 95,

102 (4th Cir. 2015), specifically cocaine or methamphetamine.

(See Docket Entry 61-1, ¶¶ 15-18.)                       Possession of cocaine or

methamphetamine constitutes a felony under North Carolina law. See

N.C. Gen.     Stat.    §     90-95(d)(2).             During    the    ensuing   scuffle,


                                            26
Defendants confirmed this suspicion when pieces of the substance

that fell from Plaintiff’s mouth field-tested positive for cocaine.

(See Docket Entry 61-1, ¶ 27; Docket Entry 61-3, ¶ 15.)

       The second Graham factor, “whether the suspect poses an

immediate threat to the safety of the officers or others,” Smith,

781 F.3d at 102, likewise weighs in Defendants’ favor.                 When

Holbrook pulled Plaintiff from the car, Plaintiff had (1) grabbed

an apparent controlled substance off the car’s center console in

response to Holbrook’s query regarding the substance and (2) hidden

it beneath “his seat between the center console and the seat”

(Docket Entry 61-1, ¶ 16), a location where “people sometimes keep

weapons” (id., ¶ 17).     (See id., ¶¶ 15-17.)        Holbrook “could not

see the location where Plaintiff shoved his hand” to confirm if

Plaintiff possessed a weapon, but Plaintiff “was moving his hand in

such a way that [Holbrook] feared he was looking for a weapon

between or under the seat.”     (Id., ¶ 17; see also id. (noting that

“this area was an area where violent crimes including gun-related

crimes had occurred in the past”).)            Under these circumstances,

Plaintiff posed a threat to Holbrook’s safety.               In addition,

because he was attempting to kick various Defendants when White and

Bowman    performed   their   “closed   hand    strike[s]”   against   him,

Plaintiff likewise posed a threat to the officers when they struck

him.     (Docket Entry 61-3, ¶¶ 10, 14.)         Finally, when Defendants

applied pressure to Plaintiff’s jaw after he refused their repeated


                                   27
requests to spit out the cocaine, Plaintiff “posed an immediate

threat of serious harm to himself” and “some degree of force [was]

reasonably    necessary      to    ameliorate    th[at]    immediate       threat.”

Estate of Hill by Hill v. Miracle, 853 F.3d 306, 314 (6th Cir.

2017) (adopting Graham test to medical emergency context).

     The final Graham factor, “whether the suspect was actively

resisting arrest or attempting to evade arrest by flight, also

[favors Defendants].” Smith, 781 F.3d at 102. First, although the

record does not reveal the precise sequence of events, it does

establish that “Plaintiff attempted to hit and kick [Holbrook] as

[Holbrook] pulled him out of the car.”            (Docket Entry 61-1, ¶ 18.)

It further reflects that Plaintiff “continued to struggle even once

handcuffs    were   placed    on    him.”       (Id.)     Plaintiff       continued

struggling,    including      “attempt[ing]      to     kick   or   hit   [various

Defendants] with his head” (id., ¶ 23) and “kicking and raising off

the deck lid of [the police] vehicle” (id., ¶ 25), during all

relevant times, ceasing such resistence only after he swallowed the

cocaine, at which point Defendants released him (see, e.g., id.,

¶ 29 (“At some point, Plaintiff relaxed and [Defendants] knew that

Plaintiff had swallowed the drugs.              As soon as Plaintiff stopped

struggling, he was released.”)). (See also, e.g., Docket Entry 61-

3, ¶¶ 10-14.)9



     9 For such conduct, Plaintiff incurred a charge of resisting
public officer. (See Docket Entry 61-1 at 26.)

                                        28
     Under such circumstances, one “cannot say that [Defendants]

violated a clearly established right when,” German v. Sosa, 399 F.

App’x 554, 557 (11th Cir. 2010), they pulled Plaintiff from the

car, attempted — after ineffective verbal commands to spit out the

drugs — to retrieve the cocaine from his mouth by pressing on his

jaw, and performed two closed hand strikes to control a “violently”

(Docket Entry 61-1, ¶ 25) resisting individual.   Plaintiff has not

identified (see generally Docket Entries 74-78, 88, 94, 95), and

the undersigned has not located, any Supreme Court, Fourth Circuit,

or North Carolina Supreme Court decision that “‘squarely governs’

the facts here,” Mullenix v. Luna, __ U.S. __, __, 136 S. Ct. 305,

310 (2015).10   However, prior to this incident, the Fourth Circuit


     10   In this regard, it bears noting that “[t]he case at hand
implicates [two] legitimate governmental interests: preventing a
potential drug overdose and preserving evidence.” Pennington v.
Terry, 644 F. App’x 533, 546 (6th Cir. 2016). Although Defendants
focus solely on the first interest (see, e.g., Docket Entry 61-1,
¶¶ 23, 24; Docket Entry 61-3, ¶¶ 11, 16; Docket Entry 62 at 3, 4,
15),

     the standard for excessive force is objective — that is,
     whether the officers’ actions are objectively reasonable
     in light of the facts and circumstances confronting them,
     without regard to their underlying intent or motivation.
     The clearly established analysis is also objective —
     whether every reasonable official would have understood
     that what he is doing violates that right. As a result,
     the officers’ subjective belief that [Plaintiff] might be
     in physical danger from ingesting the drugs does not
     affect [the Court’s] analysis as to whether a reasonable
     officer in [Defendants’] situation would have known that
     [their actions] violated a clearly established right.

Pennington, 644 F. App’x at 546 n.8 (citations, emphasis, and
                                                (continued...)

                                 29
had held that an officer’s “attempt to grab [a plaintiff’s] keys

and pull him from the almost-stationary truck to prevent him from

driving off after he had refused to provide [the officer] the

requested identification . . . did not violate [the plaintiff’s]

constitutional rights.”    Foote v. Dunagan, 33 F.3d 445, 449 (4th

Cir. 1994). Further, the North Carolina Court of Appeals had twice

declined   to   find   a   fourth-amendment   violation   justifying

suppression of evidence where an officer, who reasonably believed

an individual “was attempting to swallow illegal drugs,” either

(1) “grabbed [the] defendant around the throat, pushed him on the

hood of the vehicle, . . . demanded he spit out whatever he was

attempting to swallow,” and “threaten[ed] to use the taser” or

(2) “‘grabbed [the] defendant by the back of his jacket and told

him to spit out the drugs,’ applied pressure to the defendant’s

throat, and ‘told [the] defendant not to swallow or the drugs would

kill [the] defendant.’” State v. Williams, 209 N.C. App. 255, 260-

61, 266-68, 703 S.E.2d 905, 909, 912-14 (2011) (brackets and

certain internal quotation marks omitted) (quoting State v. Watson,

119 N.C. App. 395, 396, 458 S.E.2d 519, 521 (1995)).

     In addition, federal courts have often — although not in all

situations — upheld the use of force to prevent the destruction of

evidence or “neutralize a safety threat to the plaintiff himself,”



     10(...continued)
internal quotation marks omitted).

                                 30
Pennington v. Terry, 644 F. App’x 533, 544 (6th Cir. 2016).

See id. at 544-46 (collecting and analyzing cases).     Of particular

relevance here, the Court of Appeals for the Fifth Circuit declined

to find a constitutional violation where “federal officers obtained

[narcotics] from the defendant’s mouth as he was attempting to

swallow and destroy it by grabbing the defendant about the throat,

choking him and attempting to pry open his mouth by placing

pressure against his jaw and nose,” Espinoza v. United States, 278

F.2d 802, 803 (5th Cir. 1960).   See id. at 804.      Thereafter, the

Court of Appeals for the Eleventh Circuit concluded that an officer

“did not use excessive force when he attempted to prevent [a

plaintiff] from swallowing what [the officer] believed to be

cannabis”   by   means   of   “putting   his   hand     around   [the

plaintiff’s] throat and slamming him against the car.” German, 399

F. App’x at 557 (brackets and internal quotation marks omitted).

Finally, the Court of Appeals for the Sixth Circuit has “h[e]ld

that it was not clearly established as of March 2, 2012[,] that

tasing an arrestee attempting to swallow illegally possessed drugs

constituted excessive force,” Pennington, 644 F. App’x at 547.

     Accordingly, because one cannot “say that in the light of

pre-existing law the unlawfulness [of Defendants’ actions was]

apparent,” Creighton, 483 U.S. at 640, qualified immunity protects




                                 31
Defendants from Plaintiff’s excessive force claim.           Therefore, the

Court should grant Defendants’ Summary Judgment Motion.11

     VI. Motions to Seal

     Finally, Defendants seek to seal certain exhibits and the

unredacted versions of their memoranda in support of the Summary

Judgment Motion.    (See Docket Entries 64, 85.)       In both the First

Sealing   Motion   and   Second   Sealing    Motion   (collectively,     the

“Sealing Motions”), Defendants “move[] the Court pursuant to Local

Rule 79.2 for an order to seal” these filings “[f]or reasons

essential to the privacy of [P]laintiff.”        (Docket Entry 64 at 1;

accord Docket Entry 85 at 1.)            More specifically, “Defendants

request that all the medical records attached to the [Summary

Judgment Motion and Reply] be sealed to protect [Plaintiff’s]

privacy . . . and the [unredacted summary judgment m]emorandum [and

Reply] also be sealed due to [their] discussion of the above[-

]mentioned records.” (Docket Entry 65 at 5; Docket Entry 86 at 4.)

The Court will deny the Sealing Motions.

     As   an   initial    matter,    Local    Rule    79.2    provides    no

authorization for the relief that Defendants seek. See M.D.N.C. LR

79.2 (prohibiting “court personnel . . . from disclosing to any

person, without authorization by the Court, information relating to


     11   The granting of summary judgment for Defendants on
qualified immunity grounds will terminate this case, as the Court
previously concluded that Plaintiff had not stated an official
capacity claim against Defendants.    (See Docket Entry 43 at 5,
recommendation adopted, Docket Entry 45 at 1.)

                                    32
a case that is not part of the public records of the Court”).

Moreover, any documents sought to be filed under seal must qualify

as “relevant to a matter before the Court” and “not [be] filed

unnecessarily.” M.D.N.C. LR 5.4(c). Here, Defendants seek to seal

Plaintiff’s medical records and arguments in support of the Summary

Judgment Motion based on such records.              However, as the foregoing

analysis of the Summary Judgment Motion reveals, resolution of the

Summary Judgment Motion does not require consideration of such

matters. Thus, the materials at issue do not meet the requirements

for sealing.      See id.       The Court will therefore deny the Sealing

Motions and order these materials stricken from the record.                  See

M.D.N.C. LR 83.4(a).

                                   CONCLUSION

     Rule 12(f) does not authorize the relief that the Motions to

Strike    seek.       In    addition,   Plaintiff    failed   to   satisfy   the

requirements for the Discovery Motion and Reconsideration Motion

and, in turn, Defendants failed to satisfy the requirements for the

Sealing Motions.           The Eighth Amendment Motion also lacks merit.

However, Defendants established their entitlement to qualified

immunity.

     IT IS THEREFORE ORDERED that the First Strike Motion (Docket

Entry    81),   the    Second    Strike    Motion   (Docket   Entry   90),   the

Discovery Motion (Docket Entry 71), the Reconsideration Motion

(Docket Entry 79), the Eighth Amendment Motion (Docket Entry 89),


                                          33
the First Sealing Motion (Docket Entry 64), and the Second Sealing

Motion (Docket Entry 85) are DENIED.

     IT IS FURTHER ORDERED that the materials Defendants sought to

file under seal (Docket Entries 63, 63-1, 84, 84-1, 84-2, 84-3) are

STRICKEN from the record.   The Clerk is directed to remove these

filings from the Docket.

     IT IS RECOMMENDED that the Court grant the Summary Judgment

Motion (Docket Entry 61) and dismiss all claims against Defendants

as barred by qualified immunity.

     This 15th day of February, 2019.

                                       /s/ L. Patrick Auld
                                          L. Patrick Auld
                                   United States Magistrate Judge




                                34
